United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 






Inventors: et al.			:
Application No. 			:		Decision on Petition
Filing Date: 		:				
Attorney Docket No. 	:


This is a decision on the petition under 37 C.F.R. § 1.183 filed November 24, 2021, which 
requests waiver of the prior art disqualification requirement set forth in 37 C.F.R. § 1.321(d) and acceptance of the concurrently-filed terminal disclaimer based on a joint research agreement.  

The petition fee of $420 set forth in 37 C.F.R. § 1.17(f) for the petition under 37 C.F.R. § 1.183 was received on November 24, 2021.

The processing fee of $140 set forth in 37 C.F.R. § 1.17(i), which is required for an amendment under 37 C.F.R. § 1.71(g)(1) to name the parties to a joint research agreement outside of the time periods set forth in 37 C.F.R. § 1.71(g)(2), was charged to Deposit Account No. 09-0525 on December 8, 2021, pursuant to fee authorization language on the third page of the petition.

For the reasons set forth below, the petition under 37 C.F.R. § 1.183 is granted.

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. § 102 states, in pertinent part,

	(a)	NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—	
********
(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or
 deemed published under section 122(b), in which the patent 
or application, as the case may be, names another inventor and 
was effectively filed before the effective filing date of the 
claimed invention.
(b)	EXCEPTIONS.—
		********
(2)	DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
			********
(C)	the subject matter disclosed and the claimed invention, 

not later than the effective filing date of the claimed invention, were owned by the same person or subject 
to an obligation of assignment to the same person.
(c)	COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have 
been owned by the same person or subject to an obligation of assignment to the 
same person in applying the provisions of subsection (b)(2)(C) if—
(1) 	the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to 
a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) 	the claimed invention was made as a result of activities 
undertaken within the scope of the joint research agreement; 
and
(3)  	the application for patent for the claimed invention discloses 
or is amended to disclose the names of the parties to the joint research agreement.

37 C.F.R. § 1.104(c)(4)(ii) states,

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) 
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) 	The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by 
or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope 
of the joint research agreement; and
(B) 	The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 C.F.R. § 1.321(d) states,

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1) 	Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) 	Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of 
this section if filed in a reexamination proceeding; and 
(3) 	Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.
 
37 C.F.R. § 1.183 states,

In an extraordinary situation, when justice requires, any requirement of the regulations 
in this part which is not a requirement of the statutes may be suspended or waived by 
the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

The present petition filed under 37 C.F.R. § 1.183 requests waiver of the requirement in            37 C.F.R. § 1.321(d) that the reference listed in the terminal disclaimer filed on November 24, 2021, be disqualified as prior art as set forth in 37 C.F.R. § 1.104(c)(4)(ii).  

The petition states,

Applicant submits this Petition Under 37 C.F.R. § 1.183 ("Petition"), in an extraordinary
situation and in the interest of justice, to suspend the rules and waive the prior art requirement for a Terminal Disclaimer filed under 37 C.F.R. § 1.321(d), based on a joint research agreement….

Applicant sets forth below the extraordinary circumstances in support of the Petition:

   1. 	Applicant's predecessor in rights to the present application, Weyerhaeuser NR
Company, entered into a Joint Research Agreement ("JRA") with the owner, The Procter & Gamble Company, of Patent Application No. 14/270,598, filed May 6, 2014 (now US. Patent No. 9,205,405, hereinafter "the '405 Patent"). The JRA was in place prior to the filing date of the instant application and the '405 Patent and the presently claimed invention arose from the activities of the JRA.

   2. 	Applicant's instant application claims priority to Patent Application 
No. 14/271,146, filed May 6, 2014. Applicant's instant application therefore shares the same priority filing date as the '405 Patent and therefore the '405 Patent cannot be prior art against the instant application.

3. 	An Office Action issued May 24, 2021 (hereinafter "Office Action"), rejected
pending Claims 1-16 (all claims) of the subject application on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the '405 Patent. The '405 Patent was not applied as a prior art reference in the Office Action to reject Claims 1-16 of the instant application.

Applicant’s instant petition under 37 C.F.R. § 1.183 has been fully considered.

The terminal disclaimer filed on November 24, 2021, based on a joint research agreement     meets the formal requirements of 37 C.F.R. § 1.321(d) and the requirements of 37 C.F.R. 
§ 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). 

Applicants have met the requirements to establish the existence of a joint research agreement (“JRA”) in accordance with 37 C.F.R. § 1.104(c)(4)(ii) by:

(1)	Submitting a statement on November 24, 2021, that the subject matter of Patent No. 9,205,405 was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. § 100(h) and 37 C.F.R. § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement, 
(2)	Amending the specification on November 24, 2021, to name the parties to the JRA, and
(3)	Submitting the fee set forth in 37 C.F.R. § 1.17(i) as required by 37 C.F.R. 
§ 1.71(g)(2) for the amendment to the specification under 37 C.F.R. § 1.71(g)(1) to disclose the names of the parties to the JRA.

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 C.F.R. § 1.321(d) that the reference listed in the terminal disclaimer be prior art that is disqualified in the manner as set forth in 37 C.F.R. § 1.104(c)(4)(ii) in order for applicant to able to file the terminal disclaimer under this provision to obviate some of the nonstatutory double patenting rejections of record. Accordingly, the instant petition requesting waiver of the requirement in 37 C.F.R. § 1.321(d) that the referencein the terminal disclaimer filed on November 24, 2021, be prior art that is disqualified in the manner set forth in 37 C.F.R. § 1.104(c)(4)(ii) is granted.

CONCLUSION

The November 24, 2021 petition filed under 37 C.F.R. § 1.183 is granted.

The terminal disclaimer filed on November 24, 2021, is being forwarded to the paralegal staff for processing the terminal disclaimer.


Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions